ORDER
By order filed March 9, 2004, this court suspended respondent for 90 days, effective March 23, 2004. The suspension order authorized reinstatement by affidavit under Rule 18(f), Rules on Lawyers Professional Responsibility. Respondent has filed an affidavit stating that he has complied with the conditions imposed by the court and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that respondent has complied with the terms of the suspension order and that the Director’s Office does not object to reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Kenneth F. Johannson is reinstated to the practice of law in the State of Minnesota effective June 21, 2004, subject to his satisfactory completion of the professional responsibility portion of the state bar examination by March 9, 2005.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice
ANDERSON, RUSSELL A., J., took no part in the consideration or decision of this matter.